UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): July 16, 2012 FactorShares 2X: Gold Bull/S&P500 Bear (Exact Name of Registrant as Specified in its Charter) Delaware 80-6154069 (State or Other Jurisdiction of Incorporation or Organization) (IRS Employer ID Number) c/o Factor Capital Management, LLC 1 Penn Plaza New York, New York (Address of Principal Executive Offices) (Zip Code) 001-35091 (Commission File Number) (212) 786-7480 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrants under any of the following provisions (see General Instruction A.2. below): £ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) £ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) £ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) £ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 9.01 — Financial Statements and Exhibits (d) Exhibits: Exhibit No. Description Press Release dated July 16, 2012 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. FactorShares 2X: Gold Bull/S&P500 Bear  Date:July 16, 2012 By: /s/Samuel Masucci Name: Samuel Masucci Title:
